Citation Nr: 0410797	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  03-14 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether the income of the veteran's spouse should be included in 
the computation of annual countable income for pension purposes.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from October 
1953 to May 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 determination by the Jackson, 
Mississippi, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The Board notes this decision is limited to the 
narrow issue on appeal as indicated by the veteran in his January 
2003 notice of disagreement and as addressed by the RO in the 
April 2003 statement of the case.  

It is significant to note, however, that on October 22, 1999, the 
RO received a VA Form 20-5655 in which the veteran reported income 
for his spouse.  The Board finds an additional determination is 
required as to whether any portion of the veteran's nonservice-
connected disability pension overpayment created as a result of 
award action taken in May 2002 arose as a result of VA 
administrative error in not timely adjusting pension payments upon 
receipt of that information.  This matter is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of this appeal has been obtained.  

2.  The veteran was married and living with his spouse for VA 
pension purposes prior to her death.


CONCLUSION OF LAW

Income of the veteran's spouse should be included in the 
computation of annual countable income for pension purposes.  38 
U.S.C.A. § 1503 (West 2002); 38 C.F.R. § 3.252 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became law.  
Regulations implementing the VCAA have also been published.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board finds, 
however, that the VCAA notification procedures do not apply in 
this case.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  
It is significant to note that VA regulations concerning 
overpayments and waivers include specific decision notice 
provisions.  38 C.F.R. § 1.911 (2003).  All relevant evidence 
necessary for an equitable disposition of this appeal has been 
obtained; the veteran is not prejudiced by the determination 
below.  

The April 2003 statement of the case adequately notified the 
veteran of the evidence necessary to substantiate his claim and of 
the action to be taken by VA.  As the veteran has been kept 
apprised of what he must show to prevail in this claim, what 
information and evidence he is responsible for, and what evidence 
VA must secure, there is no further duty to notify.  

In determining income for purposes of entitlement to VA improved 
pension benefits, payments of any kind or from any source will be 
counted as income in the year in which received unless 
specifically excluded.  See 38 U.S.C.A. § 1503; 38 C.F.R. § 3.252 
(2003).  Where a veteran and spouse are living together, the 
separate income of the spouse will be considered as the veteran's 
income.  38 C.F.R. § 3.252(b).  Eligibility may be authorized for 
a married veteran if he or she is living with or, if estranged, is 
reasonably contributing to the support of his or her spouse.  The 
determination of "reasonable" contribution will be based on all 
the circumstances in the case, considering the income and estate 
of the veteran and the separate income and estate of the spouse.  
38 C.F.R. § 3.252(d).

In this case, the record shows that on a September 1995 VA Form 
21-526, application for VA benefits, the veteran reported he was 
married and that he and his spouse lived together.  He stated his 
spouse had no income.  In April 1996, the RO granted entitlement 
to nonservice-connected disability pension benefits.  The veteran 
was notified of the award effective from September 1, 1995, and 
informed that his monthly benefit rate included an additional 
amount for his spouse.  It was also noted that the determination 
was based, in part, upon his report that his spouse had no income.  

In March 1997, the veteran submitted a VA Form 21-8416, medical 
expense report, that included report of payments on behalf of his 
spouse in September and October 1996.  In correspondence dated in 
March 1997 the RO notified the veteran of an amendment to his 
benefit payments.  He was informed that his payments had been 
determined based upon his annual countable income, including that 
his spouse received no income, and his reported medical expenses.  
He was also advised to notify VA immediately of any changes in his 
family income.

In February 1998, the veteran submitted a VA Form 21-8416, medical 
expense report, that included report of payments on behalf of his 
spouse in February and December 1997 and in January 1998.  In 
correspondence dated in March 1999 the RO notified the veteran of 
an amendment to his benefit payments and that his payments had 
been determined based upon his annual countable income, including 
that his spouse received no income, and his reported medical 
expenses.

In August 1999, the RO notified the veteran of an adjustment to 
his benefit payments based upon the receipt of information 
demonstrating unreported income from interest and from wages his 
spouse had earned.  

In an October 1999 VA Form 20-5655, financial status report, the 
veteran stated that he was married and that his spouse was 
disabled and unemployed.  He also reported that his spouse 
received monthly Social Security benefits in the amount of $350.  

In correspondence dated in April 2000 the veteran requested 
entitlement to aid and attendance and house bound benefits.  He 
reported he had undergone triple bypass surgery in February 2000 
and that since then he had been unable to get in and out of the 
bath without the assistance of his spouse.  A May 2000 VA 
examination report noted the veteran was accompanied by his 
spouse.

In a February 2001 VA Form 21-0516, improved pension eligibility 
verification report, the veteran noted he was married, but was not 
living with his spouse.  He stated he had contributed no money 
toward her support and noted that they had been separated for 3 
years.  

In correspondence dated in May 2001 the veteran reported that he 
and his spouse had been separated for a number of years, but that 
they were too old to divorce.  He stated that she had her own 
house and that she helped care for their ill daughter and 
grandson.  He also submitted correspondence showing his spouse's 
monthly Social Security payments had been reduced to $99.21 
effective from June 1, 2000.  

In his January 2003 notice of disagreement the veteran asserted 
that the income of his spouse should not be included in the 
computation of his annual countable income because they separated 
in the Fall of 1995.  He stated he had not contributed to her 
support since then.  In his substantive appeal the veteran 
reiterated his claim that he and his spouse had been separated for 
several years prior to her death in March 2002.  He reported that 
he and his spouse loved each other, but could not get along.  He 
stated they had lived together on and off over the past several 
years and that they had taken care of each other.  He also 
reported that he considered the home where she lived to be his 
permanent mailing address, but that he had moved approximately 5 
miles away into his family's old homestead with his daughter and 
her husband.  He stated, in essence, that he had never intended to 
defraud the government.

Based upon the evidence of record, the Board finds the income of 
the veteran's spouse should be included in the computation of 
annual countable income for VA pension purposes.  The Board notes 
that the veteran may indeed have reported his income sincerely, 
but that a showing of an attempt to defraud is not the required 
standard of proof in this case.  Although he claims he and his 
spouse were separated and that he had not contributed to her 
support, the Board finds his prior declarations to VA and his 
description of their relationship do not demonstrate they lived 
apart.  In his application for VA benefits in September 1995 the 
veteran stated he was married and that he and his spouse lived 
together.  Subsequently, the RO awarded VA pension benefits 
including an additional amount for his dependent spouse.  He was 
repeatedly notified that he was receiving benefits based upon his 
reports that his spouse received no income.  In correspondence to 
VA in March 1997 and February 1998 the veteran reported medical 
expenses he had paid on behalf of his spouse.

While the veteran and his spouse may have resided separately for 
periods of time in the years prior to her death, the Board finds 
the relationship the veteran describes was not one of estrangement 
so as to render them as living apart.  The veteran's statements 
indicate they remained emotionally and physically dependent on one 
another.  There is no probative evidence that they were 
financially independent or that they maintained separate estates.  
In fact, the veteran's own statements show he paid medical 
expenses on her behalf in 1996, 1997, and 1998, and that they 
lived together for health reasons in 2000 and 2001.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  Here, the preponderance of the evidence is 
against the veteran's claim.


ORDER

The income of the veteran's spouse should be included in the 
computation of annual countable income for pension purposes; the 
appeal is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



